                                                                            SO ORDERED.


                                                                             Dated: July 17, 2020



   1

   2                                                                        Daniel P. Collins, Bankruptcy Judge
                                                                            _________________________________
   3

   4                             UNITED STATES BANKRUPTCY COURT
   5                                          DISTRICT OF ARIZONA
   6   In re:                                                 )    Chapter 7 Proceedings
                                                              )
   7
       SANDRA J. TILLMAN,                                     )    Case No. 3:19-bk-01074-DPC
   8                                                          )
                Debtor.                                       )    Adversary No. 3:20-ap-00038-DPC
   9   LAWRENCE J. WARFIELD,                                  )
       TRUSTEE,                                               )    UNDER ADVISEMENT RULING RE:
  10
                                                              )    MOTION FOR SUMMARY
  11                     Plaintiff,                           )    JUDGMENT
                                                              )
  12            vs.                                           )
                                                              )    [NOT FOR PUBLICATION]
  13
       UNITED STATES OF AMERICA,                              )
  14                                                          )
                         Defendant,                           )
  15                                                          )
       and                                                    )
  16
                                                              )
  17   SANDRA J. TILLMAN,                                     )
                                                              )
  18                     Defendant – Intervenor.              )
  19            Before this Court is the Motion of Lawrence J. Warfield (“Trustee”) for Summary
  20   Judgment regarding whether the Trustee can avoid a tax lien (“Tax Lien”) under 11 U.S.C.
  21   § 724(a) 1 and, if avoided, whether the avoided lien is preserved for the benefit of the estate
  22   or for Sandra J. Tillman (“Debtor”) and what rights the United States of America (“IRS”)
  23   holds against the Debtor’s homestead or proceeds from the sale of that property. As
  24

  25
       1
  26    Unless indicated otherwise, statutory citations refer to the U.S. Bankruptcy Code (“Code”), 11 U.S.C. §§ 101-1532,
       and to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037.

                                                               1
Case 3:20-ap-00038-DPC            Doc 51 Filed 07/17/20 Entered 07/17/20 16:41:55                          Desc
                                  Main Document    Page 1 of 18
   1   Debtor's counsel correctly noted at oral argument, the issues before this Court have not
   2   been squarely resolved in this Circuit.
   3           The Trustee contends the Tax Lien may be avoided under § 724(a) and the value
   4   of the avoided lien preserved for the benefit of the estate pursuant to § 551. The Debtor
   5   and IRS both contend the Trustee may not avoid the Tax Lien for the benefit of the estate.
   6   If the Tax Lien is avoided, Debtor argues she is entitled to claim an exemption in the
   7   avoided Tax Lien pursuant to § 522(g). The IRS argues its surviving claim must be paid
   8   from any distribution to the Debtor from the sale of the homestead. Apparently believing
   9   the IRS will get its pound of flesh one way or the other, the Debtor and IRS together
  10   oppose the Trustee’s motion
  11           On June 19, 2020, this Court heard oral argument on this matter. Having heard the
  12   parties’ arguments and having reviewed their briefs, this Court now holds there exists no
  13   genuine issue of material fact and the Trustee may avoid the Tax Lien for the benefit of
  14   the estate pursuant to § 551. The Debtor is only entitled to claim as exempt value over and
  15   above the voluntary 1st lien and the involuntary IRS lien against her residence. After
  16   avoidance of its Tax Lien, the IRS holds an unsecured (but possibly nondischargeable)
  17   claim against the Debtor in the amount of the avoided Tax Lien. The Debtor may not
  18   employ §522(g) because the Debtor may not exempt that portion of the value of the
  19   Property occupied by the Tax Lien, whether that Tax Lien is held by the IRS or is avoided
  20   and then held by the Trustee for the benefit of this bankruptcy estate. Trustee’s Motion for
  21   Summary Judgment is hereby granted. 2
  22

  23

  24

  25
       2
  26     This ruling (the “Order”) constitutes the Court’s findings of fact and conclusions of law pursuant to Rule 7052 of
       the Federal Rules of Bankruptcy Procedure.

                                                                2
Case 3:20-ap-00038-DPC            Doc 51 Filed 07/17/20 Entered 07/17/20 16:41:55                           Desc
                                  Main Document    Page 2 of 18
   1       I.   BACKGROUND
   2            A. The Property Value, Liens and the Homestead Exemption
   3            On June 30, 2015, Debtor purchased her home located at 154 W. Soaring Ave.
   4   Prescott, AZ 86301 (the “Property”). 3 According to a residential property brokers’ price
   5   opinion, the Property is valued at $475,000. 4 According to Debtor’s counsel, Debtor’s
   6   broker has listed the Property for sale at $475,000. Debtor’s counsel filed on July 9, 2020,
   7   a motion to sell the Property (“Debtor’s Sale Motion”) to an arm’s length 3rd party buyer
   8   for $475,000. 5
   9            Bank of America (“BofA”) holds a $371,350 6 secured first-priority lien against the
  10   Property. The IRS filed a lien against the Property for unpaid taxes plus a penalty of
  11   $19,915 for the tax year 2015. 7 Although the tax itself has now been satisfied, the penalty
  12   remains unpaid as does accrued interest in the amount of $4,771. 8 The Tax Lien now totals
  13   $24,686. 9 The pre-bankruptcy Tax Lien was recorded by the IRS and it now holds a 2nd
  14   (but involuntary) lien position against the Property. 10
  15

  16            B. Procedural History
  17            On January 30, 2019 (“Petition Date”), Debtor filed her chapter 7 bankruptcy
  18   case. 11 In her Bankruptcy Schedules, Debtor disclosed her ownership of the Property as
  19

  20   3
         DE 34, page 2. “DE” references a docket entry in this Adversary Proceeding 3:20-ap-0038-DPC.
       4
         DE 34, page 3.
  21   5
         Administrative. DE 82. “Administrative DE” references a docket entry in the administrative bankruptcy case 3:19-
       bk-01074-DPC. The Trustee filed a limited objection. Administrative DE 88. A hearing on Debtor’s Sale Motion is
  22   set for July 22, 2020 at 11:00 a m.
       6
         DE 34, page 2.
  23   7
         DE 23, page 2.
       8
         It is unclear whether the interest portion of the Tax Lien is wholly attributable to the unpaid penalty or is in some
  24   measure attributable to interest which had accrued on the principle balance of the IRS’s tax claim. What is clear is that
       the principle balance of the IRS’s tax claim (i.e. the tax itself) has been fully satisfied and is not a part of the Tax Lien.
       9
  25     DE 32, page 3.
       10
          DE 22, page 2. Because BofA holds a first position lien totaling $371,350 and the Tax Lien is $24,686.26, the
  26   potential value of Debtor’s homestead exemption appears to be approximately $83,964.
       11
          Administrative DE 1.

                                                                     3
Case 3:20-ap-00038-DPC               Doc 51 Filed 07/17/20 Entered 07/17/20 16:41:55                                Desc
                                     Main Document    Page 3 of 18
   1   well as the IRS’s claim. 12 On Schedule C, 13 pursuant to A.R.S. § 33-1101(A), Debtor
   2   claimed an exemption of $150,000 in the Property.
   3           On February 27, 2019, Debtor filed a Motion to Compel Abandonment of Property
   4   (“Motion to Compel Abandonment”) arguing there was no equity in the Property above
   5   her homestead exemption. 14 The Trustee objected to Debtor’s Motion to Compel
   6   Abandonment because Debtor’s § 341 meeting had not occurred and Debtor did not have
   7   an allowed exemption but, rather, an “asserted exemption” in the Property. 15
   8           On April 19, 2019, the Trustee filed his Objection to Exemptions (“Objection to
   9   Exemptions”). 16 Debtor responded, 17 and Trustee replied. 18 Following the § 341 meeting,
  10   this Court denied the Objection to Exemptions and allowed Debtor’s homestead
  11   exemption in the Property, clarifying that the homestead exemption is subordinate to
  12   BofA’s mortgage lien and the Tax Lien. 19
  13           On July 3, 2019, Trustee filed a Motion to Authorize the Listing and Sale of Real
  14   Property (“Trustee’s Motion to Sell”). 20 Debtor objected to Trustee’s Motion to Sell.21
  15   This Court held a preliminary hearing at which time the Court encouraged the parties to
  16   continue (or revitalize) settlement discussions. 22
  17           On December 27, 2019, BofA filed a Motion for Relief from the Automatic Stay
  18   (“Motion for Stay Relief”). BofA seeks to foreclose its lien on the Property. 23 The Trustee
  19   objected to BofA’s Motion for Stay Relief because Trustee’s Motion to Sell was still
  20
       12
          DE 34, page 2.
  21   13
          DE 34, page 2.
       14
          Administrative DE 11, page 2.
  22   15
          Administrative DE 22, page 2. The Court has not ruled on the Motion to Compel Abandonment but, in view of this
       Order, now hereby denies the Motion to Compel Abandonment.
  23   16
          Administrative DE 25.
       17
          Administrative DE 26.
  24   18
          Administrative DE 28.
       19
          Administrative DE 38.
       20
  25      Administrative DE 42.
       21
          Administrative DE 53.
       22
  26      Administrative DE 56.
       23
          Administrative DE 58.

                                                              4
Case 3:20-ap-00038-DPC            Doc 51 Filed 07/17/20 Entered 07/17/20 16:41:55                        Desc
                                  Main Document    Page 4 of 18
   1   pending. 24 Debtor also objected to BofA’s Motion for Stay Relief because Debtor claimed
   2   to be current on her payments and that BofA’s interests were adequately protected. 25 This
   3   Court held a preliminary hearing on BofA’s Motion for Relief from Stay and continued
   4   the hearing to May 15, 2020. 26
   5           On February 21, 2020, Trustee initiated this Adversary Proceeding. 27 The
   6   Complaint seeks this Court’s declaration that the Trustee can avoid the Tax Lien under
   7   § 724(a) and that the value of the avoided Tax Lien is preserved for the benefit of the
   8   estate. 28 The IRS filed an answer to Trustee’s Complaint, disputing Trustee’s ability to
   9   avoid the Tax Lien for the benefit of the estate. 29 Debtor filed a Motion for Leave to
  10   Intervene (“Motion to Intervene”) 30 which the Court granted. 31 Debtor subsequently filed
  11   her answer to Trustee’s Complaint. Debtor argues her allowed homestead exemption
  12   removes the Property from this bankruptcy estate and any recovery from the avoided Tax
  13   Lien belongs to Debtor. 32
  14           On March 26, 2020, Trustee filed a Motion to Approve Sale of Real Property
  15   (“Trustee’s 2nd Sale Motion”). 33 The IRS objected to the Trustee’s 2nd Sale Motion. 34 At
  16   the hearing on April 7, 2020, the parties advised the Court that there was no pending buyer.
  17   Debtor’s Sale Motion is set for hearing on July 22, 2020.
  18           The Trustee filed his Motion for Summary Judgment and Statement of Facts
  19   (“TSOF”) on April 10, 2020. 35 Both the IRS and Debtor filed responses. 36 The Trustee
  20
       24
          Administrative DE 60.
  21   25
          Administrative DE 61.
       26
          Administrative DE 65. That preliminary hearing has since been continued to August 14, 2020 at 10:30 a m.
  22   27
          DE 1.
       28
          DE 1, page 3.
  23   29
          DE 11, page 4.
       30
          DE 13.
  24   31
          Administrative DE 76.
       32
          DE 27, page 2.
       33
  25      Administrative DE 66.
       34
          Administrative DE 73.
       35
  26      DE 21.
       36
          DE 31, 33.

                                                               5
Case 3:20-ap-00038-DPC            Doc 51 Filed 07/17/20 Entered 07/17/20 16:41:55                         Desc
                                  Main Document    Page 5 of 18
   1   replied. On June 5, 2020, the IRS filed a Motion for Leave to Present a Limited Sur-Reply
   2   (“Motion for Sur-Reply”), and Trustee filed his objection. 37 This Court granted the IRS’s
   3   Motion for Sur-Reply. 38
   4

   5    II.       JURISDICTION
   6              Pursuant to 28 U.S.C. §§ 157(b)(2)(A), (B), (K), and (O), this Court has jurisdiction
   7   over the matters presented by the parties.
   8

   9   III.       ISSUES
  10              A. May the Trustee avoid the Tax Lien under § 724(a) and preserve the value of
  11                     the avoided Tax Lien for the benefit of the bankruptcy estate under § 551?
  12              B. If the Trustee may avoid the Tax Lien, may the Debtor claim the avoided Tax
  13                     Lien as exempt pursuant to §522(g)?
  14              C. If the Trustee may avoid the Tax Lien and defeat the Debtor’s §522(g) claimed
  15                     exemption, may the IRS satisfy its unsecured (but possibly nondischargeable)
  16                     claim from the exemption proceeds from the sale of the Debtor’s homestead?
  17

  18   IV.        ANALYSIS
  19              A. Standard for Summary Judgement
  20              Under Fed.R.Civ.P. 56 (made applicable to adversary proceedings by
  21   Fed.R.Bankr.P. 7056), summary judgement is appropriate only “if the pleadings,
  22   depositions, answers to interrogations, and admissions on file, together with the affidavits,
  23   if any, show that there is no genuine issue of material fact and the moving party is entitled
  24   to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317 (1986).
  25
       37
  26        DE 42, 45.
       38
            DE 46.

                                                          6
Case 3:20-ap-00038-DPC              Doc 51 Filed 07/17/20 Entered 07/17/20 16:41:55         Desc
                                    Main Document    Page 6 of 18
   1              B. Lien Avoidance under § 724(a) and Preservation of the Avoided Lien For
   2                   the Benefit of the Estate.
   3              Under § 724(a), a chapter 7 trustee may avoid a lien securing a claim of the kind
   4   specified in § 726(a)(4). The type of claim specified in § 726(a)(4) is:
   5              any allowed claim, whether secured or unsecured, for any fine or forfeiture
                  or for multiple, exemplary, or punitive damages, arising before the earlier of
   6              the order for relief or the appointment of a trustee…
   7   Read together, §§ 724(a) and 726(a)(4) allow a chapter 7 trustee to avoid a lien to the
   8   extent the lien secures the claim for a penalty, including a tax penalty.
   9              The purpose behind section 724(a) is to protect innocent creditors from the
                  consequences of the debtor’s wrongdoing. The types of claims that are
  10              subject to lien avoidance under section 724(a) are obligations that were
  11
                  created in order to punish the debtor for the debtor’s wrongful conduct. The
                  debtor will not be punished, however, if those claims are paid in the
  12              bankruptcy case through the proceeds of liens that secure those claims. To
                  the contrary, payment of those claims, which may not be dischargeable in the
  13              case, could serve to benefit the debtor who is getting his or her other debts
  14
                  discharged. 39

  15   In the words of the United States Supreme Court, “[t]ax penalties are imposed at least in
  16   part as punitive measures against persons who have been guilty of some default or wrong.
  17   Enforcement of penalties against the estates of bankrupts, however, would serve not to
  18   punish the delinquent taxpayers, but rather their entirely innocent creditors.” Simonson v.
  19   Grandquist, 369 U.S. 38, 82 S. Ct. 537, 539 (1962). Where the penalty portion of tax liens
  20   are avoided and preserved for the benefit of creditors, “the estate is enriched while the IRS
  21   still obtains the principle portion of its liens, with interest, in the order and priority of each
  22   respective lien.” In re Bolden, 327 B.R. 657, 665 (Bankr. C. D. Cal. 2005) (bankruptcy
  23   court refused to order the abandonment of debtor’s exempt homestead where IRS penalty
  24   tax liens could be avoided for the benefit of the bankruptcy estate.)
  25

  26   39
            Collier on Bankruptcy, 16th Edition, page 724-8, 724.02[6].

                                                                  7
Case 3:20-ap-00038-DPC               Doc 51 Filed 07/17/20 Entered 07/17/20 16:41:55         Desc
                                     Main Document    Page 7 of 18
   1            Here, the IRS holds a secured claim of the kind specified in § 726(a)(4). 40 The
   2   IRS’s Tax Lien is against the Property, a residence which the Debtor claimed exempt. 41
   3   The Court granted that exemption over the Trustee’s objection. 42 If the Trustee is
   4   permitted to avoid the Tax Lien, § 551 notes that the lien “is preserved for the benefit of
   5   the estate but only with respect to property of the estate.” 43 Much of the Debtor’s and
   6   IRS’s opposition to the Trustee’s Motion for Summary Judgment argues that the Property
   7   is not property of this chapter 7 estate and, therefore, § 551 is inapplicable. They argue
   8   that, once this Court allowed Debtor’s exemption on the Property, the Property was
   9   removed from the bankruptcy estate and, therefore, the Trustee cannot preserve the
  10   avoided Tax Lien for the benefit of the estate under § 551.
  11            Section 541 defines property of the estate as “all legal or equitable interests of the
  12   debtor in property as of the commencement of the case.” Notwithstanding § 541, § 522(b)
  13   allows an individual debtor to exempt property from the bankruptcy estate. “By claiming
  14   property as exempt, a debtor removes the property from the estate and places it beyond the
  15   reach of creditors… Once property is exempted, its status as property of the estate is
  16   terminated and the property is ultimately revested in the debtor.” In re Heintz, 198 B. R.
  17   581, 585 (9th Cir. BAP 1996). The Heintz court went on to conclude that “§ 551 does not
  18   exclude exempt property from preservation” and that “[a]n avoided interest or lien
  19   encumbering exempt property is automatically preserved for the benefit of the estate under
  20   § 551.” 44
  21            A debtor cannot exempt the asset in its entirety from the estate. See Schwab v.
  22   Reilly, 560 U.S. 770 (2010). In Schwab, the Supreme Court recognized that, in the context
  23
       40
  24      Assuming no portion of the Tax Lien pertains to interest on the underlying principal balance of the IRS’s tax claim.
       41
          Administrative DE 8 at page 10.
       42
  25      Administrative DE 38.
       43
          § 551 states: “Any transfer avoided under section … 724(a) of this title … is preserved for the benefit of the estate
  26   but only with respect to property of the estate.” (emphasis added)
       44
          Id. at 586.

                                                                  8
Case 3:20-ap-00038-DPC             Doc 51 Filed 07/17/20 Entered 07/17/20 16:41:55                             Desc
                                   Main Document    Page 8 of 18
   1   of federal exemptions under § 522(d), the “property” a debtor “may claim as exempt” is
   2   defined as the debtor’s “interest” – up to a specified dollar amount – in the asset, not the
   3   asset itself. Id. at 782. Although Schwab was dealing with federal exemptions, similar
   4   limiting language is present in the applicable Arizona exemption statute. As discussed in
   5   further detail below, A.R.S. § 33-1101(A) limits a debtor’s homestead exemption to a
   6   $150,000 interest in a debtor’s residence. A debtor’s allowed homestead exemption does
   7   not remove the entire homestead from property of the estate and instead removes, at most,
   8   the value of a debtor’s interest in the homestead up to $150,000.
   9            In the 9th Circuit Bankruptcy Appellate Panel (“BAP”) case of In re Heintz, 45 the
  10   debtor consented to the sale of his exempt property as did the debtor’s brother, a creditor
  11   secured by a judgment lien against that property. The brother’s judgment lien was avoided
  12   through the trustee’s stipulation with the brother that acknowledged that the avoided lien
  13   was preserved for the benefit of the estate under § 551. Like the Debtor and IRS in the
  14   case at bar, the debtor in Heintz argued the trustee could not preserve the avoided lien for
  15   the benefit of the estate because § 551 is limited to liens that encumber property of the
  16   estate. Over the debtor’s demand that the trustee deliver the sales proceeds to him, the
  17   BAP held that proceeds from the sale of the exempt property belonged to the bankruptcy
  18   estate, not the debtor, because those proceeds were subject to the estate’s lien under § 551
  19   once the trustee avoided the brother’s judgment lien.
  20            While Heintz does not resolve the Trustee’s dispute with the IRS in the case at
  21   bar, 46 the BAP does tell us that property cannot be exempted from a bankruptcy estate
  22   unless it is first property of the estate. 47 Given all exempt property is property of the estate
  23   at the commencement of a case, the Heintz court held “§ 551 does not exclude exempt
  24
       45
          In Re Heintz, 198 B.R. 581, 586 (9th Cir. BAP 1996).
       46
  25       Among other things, Heintz, like Gill (discussed below) did not address the interplay between § 551 and
       §§ 522(c)(2)(B) and (g).
       47
  26      Where there is no controlling decision from the District Court for the District of Arizona, this Court follows the 9th
       Circuit BAP’s opinions. See In re Sample, 2013 WL 3759795 (Bankr. D. Ariz. 2013).

                                                                  9
Case 3:20-ap-00038-DPC              Doc 51 Filed 07/17/20 Entered 07/17/20 16:41:55                             Desc
                                    Main Document    Page 9 of 18
   1   property from preservation for the estate.” Id. at 586. All exempt property must be
   2   property of the estate at the commencement of a debtor’s bankruptcy. Here, the Property
   3   was property of this estate at the commencement of Debtor’s bankruptcy case. As in
   4   Heintz, in this case, § 551 applies to the Trustee’s efforts to avoid the IRS’s Tax Lien.
   5           There is another reason why the Property is property of this bankruptcy estate for
   6   § 551 purposes, even after the Court allowed the Debtor’s exemption on the Property.
   7   Under Arizona’s homestead statutes, the Debtor’s homestead exemption begins where the
   8   voluntary BofA lien and the involuntary IRS Tax Lien end. A.R.S. § 33-1101(A) allows
   9   any person over the age of 18 who resides within the State of Arizona to
  10           hold as a homestead exempt from attachment, execution and forced sale, not
               exceeding one hundred fifty thousand dollars in value any one of the
  11
               following:
  12           1. the person’s interest in real property in one compact body upon which
                   exists a dwelling house in which the person resides… (emphasis added)
  13

  14           When this Court approved the Debtor’s exemption on the Property, what was

  15   exempted was only the Debtor’s interest in the Property and then only to the extent of the

  16   value of that interest, up to $150,000. It was only the value of the Debtor’s interest that

  17   was removed from this bankruptcy estate and only then once the Debtor’s homestead

  18   exemption claim was approved by this Court. 48 The value of the Debtor’s interest in the

  19   Property, at all times, was no greater than the value of the Property, less the voluntary

  20   BofA lien granted by the Debtor against the Property and less the involuntary lien held by

  21   the IRS. This Court said as much in its Order 49 denying the Objection to Exemptions.

  22

  23

  24

  25
       48
          See In Re Gebhart, 621 F. 3d 1206, 1210 (9th Cir, 2010) (“By it's plain language, the Arizona homestead exemption
  26   thus appears to track the federal exemption in applying only to an interest up to a given monetary amount.”)
       49
          Administrative DE 38.

                                                               10
Case 3:20-ap-00038-DPC            Doc 51 Filed 07/17/20 Entered 07/17/20 16:41:55                           Desc
                                  Main Document    Page 10 of 18
   1            Several statutes and cases must be reviewed to explain this Court’s conclusion.
   2   First, A.R.S. § 33-1103(A) notes that a homesteaded property
   3            is exempt from process and from sale under a judgment or lien, except:
                1. a consensual lien, including a mortgage or deed of trust, or contract of
   4            conveyance.
   5   A.R.S. § 33-1104(D) also tells us that,
   6            [a]ny recorded consensual lien, including a mortgage or deed of trust,
                encumbering homesteaded property shall not be subject to or affected by the
   7            homestead claim or exemption.
   8   Together, these two statutes reveal that the value of the Debtor’s interests in the Property
   9   (i.e. the Debtor’s homestead exemption) does not include the value of the Property which
  10   is encumbered by BofA’s lien.
  11            But what about the value of the Property which is encumbered by the Tax Lien?
  12   The Arizona homestead exemption statutes indicate that such involuntary liens against a
  13   debtor’s homestead are “exempt from attachment, execution and forced sale.” However,
  14   federal tax lien law provides a crucial element to this discussion. 26 U.S.C. § 6321 creates
  15   a lien in favor of the IRS against all of a taxpayer’s property. 50 The 9th Circuit long ago
  16   recognized that:
  17            [a]gainst such [federal tax] liens, exemptions prescribed by State laws are
                ineffective. Bankruptcy does not invalidate such liens or prevent their
  18            enforcement. Section 6 [of the Bankruptcy Act] recognizes exemptions
  19            prescribed by State laws but does not render such exemptions effective
                against Federal tax liens. 51
  20

  21            Like the Bankruptcy Act of yesteryear, the Bankruptcy Code today also recognizes
  22   Arizona’s exemption laws 52 but does not make such exemptions effective against the IRS’s
  23
       50
          Section 6321 states: “If any person liable to pay any tax neglects or refuses to pay the same after demand, the amount
  24   (including any interest, additional amount, addition to tax, or assessable penalty, together with any costs that may
       accrue in addition thereto) shall be a lien in favor of the United States upon all property and rights to property, whether
  25   real or personal, belonging to such person.”
       51
          United States v. Heffron, 158 F. 2d 657 (9th Cir. 1947).
       52
  26      See § 522(b)(2) (permitting states to opt out of the federal exemption scheme) and A.R.S. § 33-1133(B) (Arizona
       has opted out of the federal exemption scheme found at § 522(d)).

                                                                  11
Case 3:20-ap-00038-DPC             Doc 51 Filed 07/17/20 Entered 07/17/20 16:41:55                                Desc
                                   Main Document    Page 11 of 18
   1   Tax Lien. A claim of exemption, by itself, does not affect the validity of liens on the
   2   property claimed as exempt. See In re DeMarah, 62 F.3d 1248, 1251 (9th Cir. 1995)
   3   (stating “it is pellucid that property exempted from the estate remains subject to tax liens”).
   4            Under a similar, but not identical, fact pattern the BAP held that a trustee’s ability
   5   to avoid the penalty portion of a federal tax lien under § 724(a) and to preserve that
   6   avoided lien under § 551 for the benefit of the estate precluded abandonment of the estate’s
   7   property encumbered by that lien. 53 In Gill, the debtor moved to compel the trustee to
   8   abandon his residential property. The debtor claimed the property was of inconsequential
   9   value to the estate in light of the magnitude of the debtor’s claimed homestead exemption
  10   plus the mortgage lien plus the IRS’s tax lien. 54 The BAP held the trustee could avoid the
  11   penalty portion of the IRS tax lien under § 724(a) for the benefit of the estate, thereby
  12   creating value for unsecured creditors when that avoided lien was preserved for the benefit
  13   of creditors under § 551.
  14            At the commencement of this bankruptcy case, property of this estate included the
  15   entire value of the Property. When the Court approved the Debtor’s homestead exemption
  16   it was only the value of the Debtor’s interest in the Property which was removed from the
  17   bankruptcy estate. The value of the Debtor’s interest in the Property never included the
  18   value of the lien positions occupied by BofA or the IRS. Instead, here the Debtor’s
  19   homestead exemption is third in line, behind BofA’s 1st lien and the 2nd position occupied
  20   by the IRS’s Tax Lien. The Debtor’s homestead exemption is ineffective against the IRS’s
  21   Tax Lien. In other words, it is the Debtor’s equity in the Property which is exempt, and
  22   that equity position is subordinate to both the BofA lien and the Tax Lien.
  23

  24   53
          In re Gill, 574 B.R. 709 (9th Cir. BAP 2017). See also In re Savage, 216 B.R. 919, 920 (Bankr. S.D. Ga. 1997)
       (stating trustee can avoid a portion of the IRS lien for penalties and statutory additions that secured a claim of the kind
  25   specified in § 726(a)(4)).
       54
          After considering the value of the home, the first position mortgage, and the IRS’s tax lien, the Gill court noted the
  26   debtor had no equity in the residence. Debtor’s residence was valued at $500,000. There was a $371,00 first position
       mortgage, and an IRS secured claim for $161,530, including $48,276.33 in tax penalties.

                                                                  12
Case 3:20-ap-00038-DPC             Doc 51 Filed 07/17/20 Entered 07/17/20 16:41:55                                Desc
                                   Main Document    Page 12 of 18
   1              At all relevant times, the IRS’s Tax Lien encumbered property of this estate. The
   2   trustee may avoid the IRS’s Tax Lien under § 724(a). Upon avoidance of the IRS’s Tax
   3   Lien, the IRS’s Tax Lien is preserved for the benefit of this bankruptcy estate under § 551.
   4   Here, like Gill, the Trustee has the power to avoid the IRS’s Tax Lien under § 724(a) to
   5   the extent the Tax Lien secures penalties and interest on those penalties. Also, like the
   6   trustee in Gill, the Trustee may preserve this avoided lien under § 551. Moreover, once
   7   the Tax Lien is avoided, the Trustee “…inherits the position of the entity whose lien was
   8   avoided.” 55 As will be seen below, that “position” includes the special powers afforded
   9   the IRS’s Tax Lien under § 522(c)(2)(B).
  10              Gill, however, did not address all the issues before this Court because the Gill court
  11   was not asked to determine the impact §§ 522(c)(2)(B) and (g) have upon a lien which is
  12   avoided under § 724(a) and preserved under § 551. The next questions before this Court,
  13   therefore, are whether the avoided IRS Tax Lien is preserved for the benefit of the estate
  14   or the Debtor and what rights are held by the IRS after its Tax Lien is avoided.
  15

  16              C. § 522(g), § 522(c)(2)(B) and the Power of Avoided Tax Liens.
  17              In certain instances, a debtor may exempt property preserved by the Trustee under
  18   § 551. Section 522(g) states:
  19              the debtor may exempt under subsection (b) of this section property that the
                  trustee recovers under section …551 … of this title, to the extent that the
  20              debtor could have exempted such property under subsection (b) of this
                  section if such property had not been transferred, if --
  21
                    (1) (A) such transfer was not a voluntary transfer of such property by the
  22                         debtor; and
                        (B) the debtor did not conceal such property …
  23              (emphasis added)
  24   Once a trustee avoids a lien that was not voluntarily created by the debtor, the debtor may
  25   claim the value of the lien as exempt so long as the debtor did not conceal the property.
  26   55
            Colliers at§ 551.02, page 551-4.

                                                        13
Case 3:20-ap-00038-DPC              Doc 51 Filed 07/17/20 Entered 07/17/20 16:41:55         Desc
                                    Main Document    Page 13 of 18
   1   Here, the Debtor did not voluntarily grant the IRS the Tax Lien. Moreover, the Debtor
   2   disclosed to the Court both the Property and the Tax Lien.
   3           In re Hannon, 514 B.R. 69 (Bankr. D. Mass. 2014) is cited by the Debtor and the
   4   IRS as the principle case supporting the proposition that avoidance and preservation of the
   5   Tax Lien by the Trustee will result in the Debtor’s allowed exemption stepping into the
   6   lien position recovered and preserved by the Trustee. In Hannon, the IRS had a tax lien
   7   on all of the chapter 7 debtors’ real and personal property. The debtors claimed an
   8   exemption on all the property, but the IRS lien was greater than the value of the property
   9   claimed exempt. The chapter 7 trustee sold all of the property 56 and then filed an adversary
  10   proceeding seeking, under § 724(a), to avoid that portion of the IRS’s lien attributable to
  11   penalties and interest on the tax penalties and then seeking to preserve the avoided lien for
  12   the benefit of the bankruptcy estate under § 551. The court correctly recognized that the
  13   value of debtor’s exemption was $0 because the amount of the IRS’s lien exceeded the
  14   value of the property claimed exempt. The court also properly acknowledged that the
  15   exempt property remained property of the bankruptcy estate notwithstanding the
  16   magnitude of the IRS’s lien and the fact that the debtor had claimed the property exempt. 57
  17   Bankruptcy Judge Hillman also accurately cited the 9th Circuit’s DeMarah decision for
  18   the proposition that the Hannons could not themselves avoid the IRS’s tax lien and
  19   preserve that avoided lien for the debtors. Without explaining its rationale, however, the
  20   court ultimately concluded:
  21

  22
       56
         The trustee’s sales were with the consent of the IRS and without any objection from the debtors.
       57
  23     In dicta at footnote 36 Judge Hillman stated:
                [i]f The Debtors wished to deal with the IRS outside of their bankruptcy case, as they insist, the
  24            Debtors could have objected to the sale and moved for the trustee to abandon the property. They
                failed to do so.
  25   In this Court’s estimation Judge Hillman’s observation unnecessarily goes too far by assuming there could be no
       benefit to the estate under this fact pattern. As will be discussed in greater detail below, this Court finds that,
  26   notwithstanding § 522(g), the bankruptcy estate will indeed benefit from the Trustee’s avoidance of the Tax Lien and
       preservation of that lien for the benefit of the estate.

                                                               14
Case 3:20-ap-00038-DPC            Doc 51 Filed 07/17/20 Entered 07/17/20 16:41:55                           Desc
                                  Main Document    Page 14 of 18
   1            …that, even if the Trustee is successful in the Avoidance Action, the entirety
                of its tax lien will survive as to the property claimed as exempt. Pursuant to
   2            § 522(g), if the Trustee avoids the IRS lien on property in which the Debtors
   3
                have claimed an exemption, the value of the avoided lien will accrue first to
                the Debtors exemption, not to the estate. Thus, once the Avoidance Action is
   4            completed, there may be sale proceeds which are exempted from the
                bankruptcy estate. Then, pursuant to § 522(c)(2)(B), any exempt portion of
   5            the sale proceeds would be liable for the entirety of the IRS lien, not solely
   6
                for the non-penalty portion. Nevertheless, only if the Trustee succeeds in the
                Avoidance Action will any of these sale proceeds become exempt property. 58
   7

   8            As will be explained below, this Court disagrees with (and, of course, is not bound
   9   by) Hannon’s conclusion that, under § 522(g), a debtor’s exemption will displace the
  10   Trustee when he avoids the Tax Lien on the Property and seeks to preserve that Tax Lien
  11   for the benefit of the estate.
  12            On its face, § 522(g) appears to allow the Debtor to exempt any avoided penalty
  13   lien. However, § 522(c)(2)(B) limits a debtor’s right to invoke § 522(g) when a lien is
  14   avoided, and the property preserved by the trustee is a tax lien. Section 522(c)(2)(B) states:
  15            property exempted under this section is not liable during or after the case for
                any debt of the debtor that arose . . . except – a debt secured by a tax lien,
  16            notice of which is properly filed.
  17            In re DeMarah is a case that is factually distinguishable but nevertheless important
  18   to the disposition of the case at bar. In DeMarah, the debtor attempted to avoid a federal
  19   lien to the extent the lien was for tax penalties and then tried to preserve the avoided lien
  20   for the debtor’s benefit. The debtor argued § 522(h) 59 allowed him to avoid the lien because
  21   the trustee had not done so under § 522(g). The 9th Circuit noted that § 522(i)(2) conditions
  22   the debtor’s preservation of an avoided lien on the debtor’s avoidance of such lien under
  23   §522(h). However, § 522(h) contains the same limiting language as § 522(g) – to the extent
  24
       58
          Hannon at 79.
       59
  25      Section 522(h) states: The debtor may avoid a transfer of property of the debtor… to the extent that the debtor could
       have exempted such property under subsection (g)(1) of this section if the trustee had avoided such transfer, if- (1) such
  26   transfer is avoidable by the trustee under section…724(a) of this title…and (2) The trustee did not attempt to avoid
       such transfer.

                                                                  15
Case 3:20-ap-00038-DPC             Doc 51 Filed 07/17/20 Entered 07/17/20 16:41:55                               Desc
                                   Main Document    Page 15 of 18
   1   that the debtor could have exempted such property. The 9th Circuit found § 522(c)(2)(B)
   2   precludes a debtor from ever invoking § 522(h) to avoid a tax lien. For this reason, a debtor
   3   cannot receive the benefit of an avoided tax lien under § 522(i)(2). Rejecting the debtor’s
   4   arguments, the 9th Circuit held § 522(c)(2)(B) prevents the debtor from avoiding the tax
   5   lien under § 522(h) and then preserving the avoided lien under §522(i)(2). 60
   6            DeMarah explained that the purpose of allowing a trustee to avoid a tax lien for
   7   penalties is “to benefit unsecured creditors.” Unsecured creditors would be unprotected if
   8   debtors could gain the benefit of avoiding penalties they incur. The court concluded,
   9   “Congress has not allowed debtors to avoid all blemishes wrought by their past deeds . . .”
  10   “[o]ne of those blemishes is caused by the failure to pay taxes.” 61
  11            The principal difference between DeMarah and the case before this Court is that
  12   here the Trustee, not the Debtor, seeks to avoid the Tax Lien and preserve the avoided lien
  13   for the benefit of the estate’s creditors and not for the benefit of the Debtor. However, the
  14   9th Circuit recognized that while “§ 522(c)(2)(A) indicates that a debt secured by a lien
  15   that is avoided pursuant to § 724(a) does not remain attached to the exempt property …
  16   § 522(c)(2)(B)…brings back the whole of any tax lien.” 62 Section 522(c)(2)(B) does not

  17   distinguish between § 724(a) lien avoidance by a trustee or a debtor. Section 522(g) is not
  18   available to the debtor unless “the debtor could have exempted such property.” Section
  19   522(c)(2)(B) prevents the debtor from exempting that portion of the property encumbered
  20   by the IRS tax lien. As in DeMarah, § 522(c)(2)(B) blocks the Debtor's ability to co-opt a
  21   tax lien otherwise avoidable under §724(a). Liens for tax penalties and interest on those
  22   penalties may be avoided under § 724(a) but only for the benefit of the estate’s creditors.
  23   DeMarah and § 522(c)(2)(B) compel this result. To hold otherwise would enable a Debtor
  24
       60
          Section 522(i)(2) states: “Notwithstanding 551 of this title, a transfer avoided under section …724(a) of this title,
  25   under subsection (f) or (h) of this section. . . may be preserved for the benefit of the debtor to the extent that the debtor
       may exempt such property under subsection (g) of this section or paragraph (1) of this subsection.” (Emphasis added.)
       61
  26      Id at 1252.
       62
          DeMarah at 1252.

                                                                   16
Case 3:20-ap-00038-DPC              Doc 51 Filed 07/17/20 Entered 07/17/20 16:41:55                                Desc
                                    Main Document    Page 16 of 18
   1   to wrongfully fail to pay her tax bill and then use § 522(g) to claim the avoided tax penalty
   2   lien for herself and to the detriment of her creditors. This is not what § 724(a) was designed
   3   to accomplish nor what §522(c)(2)(B) mandates nor what the 9th Circuit would
   4   countenance. This Court finds that, read together, §§ 522(g) and 522(c)(2)(B) prohibit a
   5   debtor from claiming an exemption in the recovery of a tax lien avoided by a trustee under
   6   § 724(a) and preserved estate under § 551.
   7              Two decades after DeMarah, a fellow 9th Circuit bankruptcy judge had occasion to
   8   address the tension between § 522(c)(2)(B) and a debtor’s homestead exemption. 63 In
   9   Hutchinson, the debtors brought an adversary proceeding to avoid the penalty portion of
  10   the IRS’s tax lien on their homestead. The court held that “debtors cannot . . . preserv[e]
  11   a tax lien for their benefit” because § 522(c)(2)(B) precludes a debtor from avoiding the
  12   IRS tax lien. 64 There, the court held § 551 controls the preservation right as to the IRS
  13   tax lien avoided by the trustee. The court also noted that, where the lien sought to be
  14   avoided secures back taxes, § 522(c)(2)(B) eviscerates the debtor’s avoidance power and
  15   brings back the whole of any tax lien notwithstanding §§ 724(a) or 726(a)(4). The avoided
  16   lien is preserved for the benefit of the estate. See also 4 Collier on Bankruptcy ¶ 522.12
  17   (Alan N. Resnick & Henry J. Sommer eds., 16th ed. rev. 2012) (under § 551, transfers are
  18   preserved for the benefit of the estate, while under § 522(i)(2) transfers are preserved for
  19   the benefit of the debtor). 65
  20              Finally, the IRS and Debtor both complain that, if the IRS's tax lien is avoided by
  21   the Trustee and preserved only for the estate's benefit, then the Debtor will, in effect, pay
  22   twice on the IRS claim because the IRS will be able to then seize homestead sale proceeds
  23
       63
            In re Hutchinson, 579 B.R. 860, (Bankr. E.D. Cal. 2018).
  24   64
            Id. at 864.
       65
         In an unpublished memorandum decision, the 9th Circuit BAP affirmed the bankruptcy court’s
  25   decision and held: “Generally, debtors can assert exemption rights on property avoided by the trustee
       pursuant to § 522(g). However, where the avoided transfers are liens securing tax penalties, Debtors
  26
       cannot claim an exemption on the property secured by the liens.”

                                                                 17
Case 3:20-ap-00038-DPC              Doc 51 Filed 07/17/20 Entered 07/17/20 16:41:55                Desc
                                    Main Document    Page 17 of 18
   1   to the extent those proceeds would otherwise be exempt. The Court disagrees that the
   2   Debtor will be unfairly docked twice on the IRS claim. The Tax Lien position against the
   3   Property never attached to the Debtor's homestead exemption. As explained above, the
   4   value of the Debtor's exemption was always subordinate to the Tax lien. When the Tax
   5   Lien is avoided, the Trustee steps into that avoided position. If it so happens that the IRS’s
   6   now unsecured claim is also nondischargeable, it is no different than any other
   7   nondischargeable claim which will need to be paid by the Debtor. Whether the IRS can
   8   force payment of its unsecured and nondischargeable claim from exempt proceeds from
   9   the sale of the Property is not an issue ripe for this Court’s determination as there are no
  10   sale proceeds yet available for seizure by the IRS.
  11

  12    V.    CONCLUSION
  13          Based on the foregoing, this Court determines there are no genuine issues of
  14   material fact and the Trustee is entitled to entry of summary judgment as a matter of law.
  15   Pursuant to §§ 724(a) and 551, Trustee may avoid the Tax Lien and preserve the value of
  16   the avoided lien for the benefit of the estate. The Debtor is not entitled to reap the benefits
  17   of that avoided Tax Lien. The position of value occupied by the Tax Lien was never
  18   covered by Debtor's homestead exemption and this fact will not be changed by § 522(g)
  19   now that the Trustee steps into the shoes of the avoided Tax Lien. Whether the IRS holds
  20   any rights to any portion of the exempt proceeds from the sale of Debtor’s homestead is
  21   another issue for another day. That issue may, in part, turn on whether the now unsecured
  22   IRS claim is nondischargeable.
  23          DATED AND SIGNED ABOVE.
  24

  25
       COPY of the foregoing mailed by the BNC and/or
  26   sent by auto-generated mail to interested parties.

                                                     18
Case 3:20-ap-00038-DPC       Doc 51 Filed 07/17/20 Entered 07/17/20 16:41:55              Desc
                             Main Document    Page 18 of 18
